NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4029-16T3

JOSEPH ARUANNO,

           Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Argued telephonically May 10, 2019 – Decided June 24, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Joseph Aruanno, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant Attorney
                    General, of counsel; Suzanne M. Davies, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Plaintiff, Joseph Aruanno, who is committed to the Department of

Correction's Special Treatment Unit (STU), appeals from two final agency

decisions. In its first decision, the Department of Corrections (DOC) declined to pay

plaintiff the $295 plus $30 shipping and handling he demanded to replace a

typewriter he claimed had been destroyed by DOC personnel. The second decision

concerned plaintiff's underwear. His laundry had been lost, and the DOC offered to

replace a pair of briefs with "boxers," because the commissary no longer carried

briefs. Plaintiff refused the boxers and the DOC refused to buy him briefs. Finding

no merit in plaintiff's appellate arguments, we affirm.

      The record on appeal discloses the following facts. Plaintiff alleges DOC

personnel damaged his Smith-Corona Typewriter during the search of his cell on

June 8, 2016. He submitted a claim form dated December 6, 2016. According to

the form, he purchased the typewriter for $269. He suggested the amount of $189

to settle the claim. His proposed settlement was based on a repair service's proposal

to repair the typewriter. The proposal identified the machine as a Smith-Corona

WordSmith-250 typewriter and itemized the necessary repairs. The repairs totaled

$154. The repair service added $35 for "Box, Packing Materials & Shipping," for a

total of $189.




                                                                             A-4029-16T3
                                          2
      Following an investigation, the DOC concluded plaintiff's claim was valid and

offered him $88.22 based on the typewriter's depreciated value. Plaintiff rejected

the settlement offer.

      Concerning the briefs and boxers, in August 2016 the DOC lost plaintiff's

laundry bag. Personnel replaced the bag and its contents with the exception of a pair

of "store-bought briefs," which the DOC agreed to replace with boxer shorts.

Plaintiff wants briefs, not boxers. The DOC refused to buy briefs.

      In May 2017, plaintiff appealed the DOC's final agency decisions. The DOC

filed a motion for a remand, which was granted. On remand, the DOC detailed in a

letter to plaintiff its reasons for its offer concerning his damaged typewriter. The

letter explained:

             On [March 30, 2017,] you were offered the amount of
             $88.22 which you refused. This amount is the reasonable
             value which was determined by depreciation of the time
             over the years that the typewriter was purchased and
             owned. To break this down, the purchase price of the
             typewriter was $142.99 purchased in Oct[ober] 2008 and
             you submitted your claim June 8, 2016. It was determined
             that the item should be depreciated 7.66 years with a useful
             life of 20 years. Your typewriter was depreciated 38.3%
             (please see attached depreciation guide and the highlighted
             area).

      The DOC provided plaintiff with a separate letter explaining why it would not

replace plaintiff's briefs. The DOC explained: "Boxers were offered to you due to


                                                                             A-4029-16T3
                                          3
commissary no longer carries briefs[.]" The written explanation added that if

plaintiff wanted the boxers that the DOC had offered, they would provide him a pair

at no cost.

      Dissatisfied, plaintiff pursued this appeal.

      Our review of agency determinations is limited. In re Stallworth, 208 N.J.

182, 194 (2011). "[I]t is not our function to substitute our independent judgment for

that of an administrative body[.]" De Vitis v. N.J. Racing Comm'n, 202 N.J. Super.

484, 489-90 (App. Div. 1985). Rather, we must sustain the agency's action in the

absence of a "'clear showing' that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record[.]" Circus Liquors, Inc. v. Governing Body of

Middletown Twp., 199 N.J. 1, 9 (2009).

      Generally, in the absence of total destruction of personal property, the

measure of damages is the difference in its value immediately before and after the

damage. Jones v. Lahn, 1 N.J. 358, 362 (1949). Although the cost of repairs may

be relevant, the cost of repairs must not exceed either the loss in market value due

to the damage or the property's fair market value immediately before the damage.

Bransley v. Goodman, 40 N.J. Super. 472, 476-77 (App. Div. 1956). See also,

Model Jury Charges (Civil), 8.44, "Personal Property" (approved March 1975).




                                                                                A-4029-16T3
                                           4
      Using a depreciation guide for typewriters, the DOC determined the

typewriter's fair market value, before it was damaged, was its cost less depreciation.

That amount was less than the cost to repair the typewriter. In fact, the repair costs

exceeded the typewriter's purchase price eight years earlier. The DOC's offer was

consistent with the law on damages. Consequently, it was neither arbitrary nor

capricious.

      Defendant's arguments about his briefs are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-4029-16T3
                                          5